

ROSS MILLER
Secretary of State
204 North Carson Street, Ste 1
Carson City, Nevada 89701-4299
(775) 684-5708
 

       
Certificate of Designation
(PURSUANT TO NRS 78.1955)
 
Filed in the office of
 
Ross Miller
Secretary of State
State of Nevada
Document Number
20070777332-28
Filing Date and Time
11/14/2007 11:39 AM
Entity Number
C19485-2002

 
USE BLACK INK ONLY - DO NOT HIGHLIGHT
ABOVE SPACE IS FOR OFFICE USE ONLY

 
Certificate of Designation
For Nevada Profit Corporations
(Pursuant to NRS 78.1955)
 
1. Name of corporation:
 
General Steel Holdings, Inc.
 
2. By resolution of the board of directors pursuant to a provision in the
articles of incorporation, this certificate establishes the following regarding
the voting powers, designations, preferences, limitations, restrictions and
relative rights of the following class or series of stock.
 
General Steel Holdings, Inc. a corporation organized and existing under the laws
of Nevada (the “Corporation”), does hereby certify that, pursuant to authority
conferred on the Board of Directors of the Corporation by the Amended and
Restated Certificate of Incorporation of the Corporation (as the same may be
further amended and/or restated from time to time, the “Certificate of
Incorporation”) and in accordance with Section 78.1955 of the Nevada Revised
Statutes, the Board of Directors of the Corporation duly adopted the following
resolution establishing and creating a series of three million ninety two
thousand and eight hundred ninety nine (3,092,899) shares of preferred stock,
par value $0.001, per share, of the Corporation designated as “Series A
Preferred Stock”.
 
RESOLVED, that pursuant to the authority conferred on the Board of Directors of
the Corporation by the Certificate of Incorporation, a series of preferred
stock, par value $0.001 per share, of the Corporation is hereby established and
created, and that the designation and number of shares of the voting and other
powers, preferences, and relative, participating, optional or other rights of
the shares of such series, and the qualifications, limitations and restrictions
thereof, are as follows:
 
(Additional pages attached.)
 
3. Effective date of filing (optional):
(must not be later than 90 days after the certificate is filed)
   
4. Officer Signature (Required):
X

 
Filing Fee: $175.00
 
IMPORTANT: Failure to include any of the above information and submit the
property fees may cause this filing to be rejected.
 
This form must be accompanied by appropriate fees.

 
 

--------------------------------------------------------------------------------

 
 
CERTIFICATE OF DESIGNATION
OF
SERIES A PREFERRED STOCK
OF
GENERAL STEEL HOLDINGS, INC.
(Pursuant to Section 78.1955 of the Nevada Revised Statutes)
[Continued, Page 2]
 
1. Designation and Number. There shall be a series of preferred stock, par value
$0.001 per share, designated as “Series A Preferred Stock,” and the number of
shares constituting such series shall be three million ninety two thousand and
eight hundred ninety nine (3,092,899). Such series is referred to herein as the
“Preferred Stock”.


2. Rank. As to payment of individual dividends and as to distributions of assets
upon liquidation, dissolution or winding up of the corporation, whether
voluntary or involuntary (“Distributions”) all shares of Preferred Stock shall
have superior rights to all of the corporation's shares of Common Stock, par
value $0.001 per share (“Common Stock”).


3. Dividends. The holders of record of shares of the Preferred Stock shall be
entitled to receive dividends only as, when and if such dividends are declared
by the Board of Directors with respect to shares of Preferred Stock.


4. Voting Rights. The three million ninety two thousand and eight hundred ninety
nine (3,092,899) Preferred Shares shall have an aggregate voting power of 30% of
the combined voting power of the entire Corporation’s shares, Common Stock and
Preferred Stock as long as the Corporation is in existence. No change of control
or merger with or into another entity or reorganization of any kind shall be
effected or implemented without the consent of the majority vote of the
Preferred Stock. In addition, no other preferred shares or indebtedness of any
kind shall be issued or incurred by the Corporation without the consent of the
majority of the Preferred Stock.


5. Liquidation Payment. In the event of any distribution of assets upon any
liquidation, dissolution or winding up of the Corporation, whether voluntary or
involuntary, after payment or provision for payment of the debts and other
liabilities of the Corporation, the holder of each share of the then outstanding
Preferred Stock shall be entitled to receive out of the assets of the
Corporation, whether such assets are capital, surplus or earnings, an amount
equal to the consideration paid by him for each such share plus any accrued and
unpaid dividends with respect to such shares of Preferred Stock through the date
of such liquidation, dissolution or winding up (the “Liquidation Preference”),
before any payments or distributions are made to, or set aside for, any other
equity security of the Corporation. Neither a consolidation, merger or other
business combination of the Corporation with or into another corporation or
other entity nor a sale or transfer of all or part of the Corporation's assets
for cash, securities or other property shall be considered a liquidation,
dissolution or winding up of the Corporation for purposes of the paragraph 5.


6. Redemption. The Corporation shall have no rights to redeem Preferred Stock.


IN WITNESS HEREOF, General Steel Holdings, Inc. has caused this Certificate of
Designation to be signed on its behalf by YU Zuo Sheng, its Chairman and Chief
Executive Officer on this 15 day of August, 2007.


 
 

--------------------------------------------------------------------------------

 
 


 